DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “a first side” in line 2 needs to be changed to “the first side”, and the phrase “a second side” in line 3 needs to be changed to “the second side” (please note that claim 1, to which claim 8 depends on, recites a first side and a second side in line 5).  Appropriate corrections are required.
Claim 8 is objected to because of the following informalities:  the phrase “an upper end” in line 2 needs to be changed to “the upper end” (please note that claim 1, to which claim 8 depends on, recites an upper end in line 4).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodess et al. (US 2011/0275482 A1).
Regarding claim 1, Brodess discloses an exercise machine with visual guidance, comprising: a frame having a first end (as shown below), a second end (as shown below) opposite of the first end (Figs. 1 and 7), and a longitudinal axis extending therebetween (as shown below), wherein the frame comprises a track (1) including at least one rail (as shown below), wherein the track comprises an upper end/surface (as shown below), a lower end/bottom surface (as shown below), a first side (as shown below), and a second side (as shown below); a carriage/console (i.e. 3) movably positioned upon the track so as to move along at least a portion of the track (¶ [0041]); a bias member/resistance elements (i.e. 44) connected between the carriage and the frame so as to induce a resistance force against movement of the carriage (¶ [0042], ¶ [0044]); a first visual guidance device (73, on the left) connected to the track (Fig. 7), wherein the first visual guidance device extends along at least a portion of the track (Fig. 7, ¶ [0045]); and wherein the first visual guidance device is adapted to illuminate in a manner so as to convey instructions to an exerciser performing an exercise (¶ [0048]). 

[AltContent: textbox (Lower end/bottom surface)][AltContent: textbox (Second side)][AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper end/surface)][AltContent: arrow][AltContent: textbox (First side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Longitudinal axis (dashed lines))][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (At least one rail)][AltContent: textbox (First end)]
    PNG
    media_image1.png
    441
    821
    media_image1.png
    Greyscale


Regarding claim 2, Brodess discloses the exercise machine further comprising a second visual guidance device (73, on the right) connected to the track (Fig. 7), wherein the second visual guidance device extends along at least a portion of the track (Fig. 7), wherein the second visual guidance device is adapted to illuminate in a manner so as to convey instructions to the exerciser performing the exercise (¶ [0048]). 
  Regarding claim 3, Brodess discloses wherein the track comprises a first rail (as shown below) and a second rail (as shown below), wherein the first rail is parallel to the second rail (see Fig. 7 below).  
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    441
    821
    media_image2.png
    Greyscale

Regarding claim 4, Brodess discloses wherein the first visual guidance device (73, on the left) is connected to the first rail (see Fig. 7 above) and wherein the second visual guidance device (73, on the right) is connected to the second rail (see Fig. 7 above).  
Regarding claim 5, Brodess discloses wherein the first visual guidance device (73, on the left) extends along a first side of the track (Fig. 7) and wherein the second visual guidance device (73, on the right) extends along a second side of the track (Fig. 7)  
Regarding claim 6, Brodess discloses wherein the first visual guidance device is positioned within the track so as to emanate light from the track (Fig. 7, ¶ [0045], ¶ [0048]).  
Regarding claim 8, Brodess discloses wherein the first visual guidance is connected to an upper end/surface of the track (Fig. 7).  
Regarding claim 9, Brodess discloses wherein the first visual guidance device is selected from the group consisting of a lighting device, an illumination device, a lamp, a light-emitting-diode, a liquid crystal -40 -display, a light rope, a projection device, a 
Regarding claim 17, Brodess discloses the exercise machine further comprising a controller/processor for controlling the first visual guidance device (¶ [0048]).   


Claims 1, 6, 8-9, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagree (US 2016/0271452 A1).
Regarding claim 1, Lagree teaches an exercise machine with visual guidance, comprising: a frame having a first end (as shown below), a second end (as shown below) opposite of the first end (Figs. 2A and 6A), and a longitudinal axis extending therebetween (as shown below), wherein the frame comprises a track including at least one rail (201 in Fig. 2A, 600 in Fig. 6A, ¶ [0075], ¶ [0113]), wherein the track comprises an upper end/surface (as shown below), a lower end/bottom surface (as shown below), a first side (as shown below), and a second side (as shown below); a carriage (203) movably positioned upon the track so as to move along at least a portion of the track (Figs. 2A-2B and 6A-6B); a bias member (205) connected between the carriage and the frame so as to induce a resistance force against movement of the carriage (¶ [0075]); a first visual guidance device (604/605) connected to the track (Figs. 6A-6B), wherein the first visual guidance device extends along at least a portion of the track (Figs. 6A-6B, ¶ [0114]-[0115]); and wherein the first visual guidance device is adapted to illuminate in a manner so as to convey instructions to an exerciser performing an exercise (Figs. 6A-8, ¶ [0114]-[0121], ¶ [0140]-[0142], ¶ [0145], ¶ [0149]). 
[AltContent: textbox (Lower end/bottom surface)][AltContent: arrow][AltContent: textbox (First side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Upper end/surface)][AltContent: textbox (Longitudinal axis)][AltContent: textbox (Second side)][AltContent: textbox (Second end)][AltContent: textbox (First end)]
    PNG
    media_image3.png
    436
    511
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end)][AltContent: connector][AltContent: textbox (Upper end/surface)][AltContent: textbox (First side)][AltContent: textbox (Second side)][AltContent: textbox (Longitudinal axis)][AltContent: textbox (First end)]
    PNG
    media_image4.png
    351
    373
    media_image4.png
    Greyscale


Regarding claim 8, Lagree discloses wherein the first visual guidance (604/605) is connected to an upper end/surface of the track (Figs. 6A-6B).  
Regarding claim 9, Lagree discloses wherein the first visual guidance device is selected from the group consisting of a lighting device, an illumination device, a lamp, a light-emitting-diode, a liquid crystal -40 -display, a light rope, a projection device, a holographic generator, a fluorescent light, a rope light, and a light strip (¶ [0114]-[0116], lighting device).    
Regarding claim 17, Lagree discloses the exercise machine further comprising a controller/processor for controlling the first visual guidance device (10, Fig. 14, abstract).   
Regarding claim 18, Lagree discloses wherein the first visual guidance device is adapted to illuminate in a manner so as to provide carriage velocity instructions instructing the exerciser to move the carriage at a designated speed (Fig. 8 see Visual portion under “Method of feedback”, ¶ [0140]- [0142], ¶ [0145], ¶ [0149]). 
Regarding claim 19, Lagree discloses wherein the first visual guidance device is adapted to display sequential lighting at a certain speed so as to direct both direction and rate of movement of the carriage by the exerciser (Fig. 8 see Visual portion under “Method of feedback”, ¶ [0116]-[0121], ¶ [0140]- [0142], ¶ [0145], ¶ [0149]).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brodess as applied to claims 1-4 above, and further in view of Wilkins (US 2014/0179492 A1).

Regarding claim 7, Wilkins teaches an apparatus comprising a platform (18) that is comprised of a transparent or semi-transparent material through which light from the light sources are emitted (¶ [0088], please note that upon modification of Brodess with features of Wilkins, the track of Brodess which is connected to the first and second visual guidance devices would comprise of a transparent material in order to show the emitted light while covering and protecting the visual guidance devices from damage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lagree’s invention wherein the track is comprised of a transparent or semi-transparent material in order to show the emitted light while covering and protecting the visual guidance devices from damage.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brodess as applied to claim 1 above, and further in view of Morgan et al. (US 2004/0160199 A1).
Brodess teaches the first visual guidance device (73) can be lights/lighting devices (¶ [0048]). However, Brodess is silent about the lights/lighting devices being comprised of linear lighting.  
Regarding claim 10, Morgan teaches lighting devices comprising linear lighting (404, abstract, ¶ [0214]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lagree’s invention/lights with . 


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lagree as applied to claim 1 above, and further in view of Dalebout et al. (US 2017/0266533 A1).
Lagree teaches the first visual guidance device (see above for details). Lagree is silent about the first visual guidance device being comprised of an elongated display, an under structure visual guidance device connected to the frame, wherein the under structure visual guidance device is adapted to project a visual display underneath the frame.  
Regarding claim 11, Dalebout teaches an exercise machine comprising an elongated display (120, Fig. 1). 
Regarding claim 12, Dalebout teaches an exercise machine comprising an under structure visual guidance device (770, 820) connected to a frame (Figs. 7-8).  
Regarding claim 13, Dalebout teaches wherein the under structure visual guidance device is adapted to project a visual display underneath the frame (each of 770 and 820, project a visual display underneath the frame of the exercise machine (702 and 802, respectively, Figs. 7-8)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lagree’s invention with an elongated display, and an understructure visual guidance device connected to the . 

Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lagree as applied to claim 1 above, and further in view of Munro et al. (US 2015/0262459 A1).
 Lagree is silent about the exercise machine further comprising an under structure visual guidance device connected to the frame, wherein the under structure visual guidance device is adapted to illuminate a ground surface underneath the track.
Regarding claim 12, Munro teaches an exercise machine comprising an under structure visual guidance device (2040/2440) connected to a frame (Fig. 7, ¶ [0025], ¶ [0063]).  
Regarding claim 14, Munro teaches wherein the under structure visual guidance device is adapted to illuminate a ground surface underneath a track/structure of the exercise machine (¶ [0022], ¶ [0025], the light can illuminate an expansive area or vicinity of the treadmill, for instance the light can be positioned beneath the deck, thereby illuminating a ground surface underneath the deck to notify others).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lagree’s invention with an under structure visual guidance device connected to the frame, wherein the under structure visual guidance device is adapted to illuminate a ground surface underneath the track in 
Regarding claim 15, Lagree teaches the exercise machine further comprising a front stationary platform (204) connected to the first end of the frame (Figs. 2A and 6A) and a front visual guidance device (i.e. 602/607) connected to the front stationary platform (Fig. 6A-6B). 
Lagree is silent about the front visual guidance device being connected to an underside of the front stationary platform.
Regarding claim 15, Munro teaches an under structure visual guidance device (2040/2440) that is connected to an underside of a structure (¶ [0025], light (2040) can be located beneath a seat, or beneath a front of the deck. Upon modification of Lagree’s invention with features of Munro, the front visual guidance device (602/607) of Lagree can be positioned under the front stationary platform (204)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lagree’s invention whereby visual guidance device is connected to an underside of the front of the stationary platform in order to provide notification to management and others around the machine that the machine is occupied.   -41 –

Regarding claim 16, Lagree teaches the exercise machine further comprising a back stationary platform (206) connected to the second end of the frame (Fig. 2A). Although Lagree does not specifically teach a back visual guidance device being connected to the back stationary platform, since Lagree teaches a visual guidance 
Lagree is silent about the visual guidance device being connected to an underside of the back stationary platform. 
Regarding claim 16, Munro teaches an under structure visual guidance device (2040/2440) that is connected to an underside of a structure (¶ [0025], light can be beneath a seat, or beneath a rea/back of the deck. Upon modification of Lagree’s invention with features of Munro, the visual guidance device of Lagree can be positioned under the front stationary platform (206)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lagree’s invention whereby visual guidance device is connected to an underside of the back stationary platform in order to provide notification to management and others around the machine that the machine is occupied.   -41 –

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784